Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: Paragraph 13 Line 4 could read, “…232. Arched part ….”  Appropriate correction is required.
Claim Objections
Claims 1-3 objected to because of the following informalities.  Appropriate correction is required.
	Claim 1 Lines 1-3 could read, 
“A resealable easy open lid is characterized in that [[:]] it is composed of a lid (1) and a pull ring (2) riveted on the lid; and the lid is provided with a main scribed line (11) for opening the ring, and an area surrounded by the main scribed line ….”

Claim 1 Line 10 could read, “…the tongue of the pull ring (23) …”

Claim 1 Line 15 could read, “…in addition, a middle part of the tongue ….”

Claim 1 Line 17 could read, “…in the use state ….”

Claim 2 Line 2 could read, “…wherein [[:]] a width of the arched deformation area ….”
Claim 3 Line 1 could read, “…wherein [[:]] a height at which ….”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1, the claim recites the limitations.  There is insufficient antecedent basis for these limitations in the claim:
“the part of the opening area” [Claim 1 Lines 3-4].
“the tongue”, “the can shell”, “the acting point” [Line 4]
“the lever” [Line 5]
“the riveting point” [Line 17], and
“the edge of the opening area” [Line 20].

Claims 2 and 3 are also rejected under §112(b) – indefiniteness, as being dependent from rejected base claim 1.
Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Re Claim 1, the prior art discloses most of the claimed invention regarding resealable closure lids with a tab having a pull ring that can open the can, and then rotate into a closing position.  However, the prior art does not expressly disclose that the arched deformation area is an edge inclined to the inner side of the lid which is formed by die stamping on the tongue of the pull ring, and the arched deformation area  can be overturned and deformed to make it contact with the edge of the opening area  to seal the opening area.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wichelhaus (TW 201028341).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736